ACCEPTED
                                                                                                                                       06-15-00220-CR
                                                                                                                            SIXTH COURT OF APPEALS
                                                                                                                                  TEXARKANA, TEXAS
Appellate Docket Number:                                                                                                         12/28/2015 8:44:23 PM
                                                                                                                                      DEBBIE AUTREY
                                                                                                                                                CLERK
Appellate Case Style: Style:    Richard Greg Turner
                          Vs.   State of Texas

                                                                                                               FILED IN
Companion Case:                                                                                         6th COURT OF APPEALS
                                                                                                          TEXARKANA, TEXAS
                                                                                                        12/29/2015 7:52:00 AM
                                                                                                             DEBBIE AUTREY
Amended/corrected statement:                                                                                     Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Richard                                                        Lead Attorney
Middle Name: Greg                                                      First Name:          Craig
Last Name:      Turner                                                 Middle Name: L.
Suffix:                                                                Last Name:           Henry
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Craig L. Henry, Attorney at Law
                                                                       Address 1:           723 Main Street
                                                                       Address 2:
                                                                       City:                Texarkana
                                                                       State:       Texas                        Zip+4:   75501
                                                                       Telephone:           903-792-4645           ext.
                                                                       Fax:         903-792-5073
                                                                       Email:       Lawyrntx@aol.com
                                                                       SBN:         09479260

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Lauren
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Sutton
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed              District/County Attorney
Pro Se:                                                                             Retained                   Public Defender
                                                                                Firm Name:              Bowie County District Attorney's Office
                                                                                Address 1:           601 Main Street
                                                                                Address 2:
                                                                                City:                Texarkana
                                                                                State:       Texas                        Zip+4:    75501
                                                                                Telephone:           903-735-4800           ext.
                                                                                Fax:         903-735-4819
                                                                                Email:       lauren.sutton@txkusa.org
                                                                                                                                    Add Another Appellee/
                                                                                SBN:                                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or   non-jury?
                                       Assaultive
or type of case):                                                               Date notice of appeal filed in trial court: December 14, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: September 18, 2015
Offense charged: Burglary of Habitation and Agg Assault                         Punishment assessed: 25 years and 5 years concurrently

Date of offense:                                                                 Is the appeal from a pre-trial order?        Yes      No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: October 16, 2015
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    102nd District                                                   Clerk's Record:
County: Bowie                                                              Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            13F0312 &0329-102         Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                     If yes, date requested: Dec 28, 2015
                                                                           If no, date it will be requested:
First Name:       Bobby                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                        Yes      No   Indigent
Last Name:        Lockhart
Suffix:
Address 1:        BSJB 100 N. Stateline Ave, Box 10
Address 2:
City:             Texarkana
State:    Texas                      Zip + 4: 75501
Telephone:        903-798-3527           ext.
Fax:      903-798-3301
Email: bsorsby@txjusa.org


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Dec 28, 2015
Were payment arrangements made with the court reporter/court recorder?               Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Melanie
Middle Name: C.
Last Name:        Harris
Suffix:
Address 1:        3414 Colonial Circle
Address 2:
City:             Texarkana
State:    Texas                      Zip + 4: 75503
Telephone:        903-831-6926           ext.
Fax:      903-832-7818
Email: harrisrept@aol.com


                                                                     Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: December 28, 2015

                                                                                      State Bar No: 09479260
Printed Name:

Electronic Signature: /s/ Craig L. Henry                                              Name: Craig L. Henry
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on December 28, 2015          .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Craig L. Henry
                                                                         (Optional)

                                                                  State Bar No.:      09479260
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: December 28, 2015
Manner Served: eServe
First Name:       Lauren
Middle Name:
Last Name:        Sutton
Suffix:
Law Firm Name: Bowie County District Attorney's Office
Address 1:        601 Main Street
Address 2:
City:             Texarkana
State     Texas                      Zip+4: 75501

Telephone:        903-735-4800         ext.
Fax:      903-735-4819
Email:    lauren.sutton@txkusa.org




                                                         Page 5 of 5